DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7, 9-11, 15-19, 21, 24 and 26 - 31 are pending. 
Claim Objections
5.	Claim 16 is objected to because of the following informalities: 
In line 6, applicant should delete “sloping” and insert --extending-. It is noted that applicant’s remarks state that both claims 5 and 6 have been amended to recite “a downwardly extending lip circumferentially disposed around and extended from the groove” (see Remarks, 
As noted above, applicant indicated that claim 16 was amended parallel to claim 5 (see Remarks, p. 6), and therefore lines 23-24 reciting “a laterally extending lip circumferentially disposed around the groove” should be deleted. The Examiner assumes that in the course of amending claim 16, applicant neglected to delete the duplicate limitation. Accordingly, the limitation will not be treated on the merits. 
Appropriate correction is required.
Drawings
The drawings are objected to because of inconsistencies relative to those filed originally (dated 3/28/16). 
The drawings dated 3/21/19 represent complete replacement drawings. The external threading on the neck in all of the figures is inconsistently rendered. 
In the drawing figures dated 12/23/19, replacement figure 7 is indicated as a cross sectional view of figure 4. At the rear portion, near 27, the wall appears to be full thickness, which is inconsistent with the thin wall that is illustrated in bottom view figure 2 and the thin wall in figure 8 of the original drawings. 
In the drawings dated 5/21/20, figure 3 does not illustrate the chamfered edge at the front handle end (not numbered) illustrated in figures 1 and 3 of the originally filed drawings. 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of those issues listed in paragraph 6. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
Claims 5, 9-11, 14, 15, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Steward (US 2,711,543) in view of Mills (US 3,992,729) and Dwork (US 1,928,170). 
Regarding claim 5, Steward discloses a device (10) for capturing and disposing of urine from a subject positioned in a reclined, semi-reclined, or seated position on a furniture surface (col. 2, ln. 5-12) comprising:  an elongated body (10) including a top 
Steward does not show that the downwardly extending lip completely circumferentially surrounds the groove, instead showing that there is an area at a distal end (near 24) which has no downward extension.  Attention is turned to Mills which teaches a similar bedpan having a similar top surface (12) with a downwardly extending groove (10) with a downwardly extending lip (14, 16) extending from the groove/top surface and completely circumferentially surrounding the groove (see bottom view figure 
Steward does not show that the groove continuously widens as the groove extends from the handle end to the neck end.  Attention is turned to Dwork which teaches a similar urinal device having a top surface rim (4) with a handle end (8) and a groove which both slopes downwardly from the handle end (see fig. 2) and continuously widens from the handle end to an open neck end (10)(see fig. 3).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing to have provided the groove in the device of Steward such that it continuously widens in order to provide gentle drainage of the urine. 
Regarding claims 9 - 11, Steward as modified shows all of the instant invention as discussed above, and further provides that there is a cavity disposed at the neck end of the groove which is rounded in profile and in fluid communication with the neck (see annotated figure below). Note that since there are no obstructions in the cavity, it is considered to be in fluid communication.
Regarding claim 14, Steward shows that the body is integrally formed. Note in figure 2 which shows that the hatch marks are continuous and in the same orientation which indicate that the body is an unbroken whole. MPEP 2125. Furthermore, the recitation of “integrally formed” has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limitation to the manipulation 
Regarding claim 15, Steward as modified shows all of the instant invention as discussed above, and further provides that the body is constructed of plastic (col. 1, ln. 41) which is understood to be a polymer.
Regarding claim 26, Steward as modified shows all of the instant invention as discussed above and further provides that the lip is rounded in profile at the handle end. See annotated figure below. 
Regarding claim 30, Steward also shows that the body comprises an equal width across the top surface along the groove (see in figure 1, from edge 17 to edge 18 the sides are straight and set forth an equal width as they extend along the groove). 


    PNG
    media_image1.png
    753
    1101
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    495
    733
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    380
    606
    media_image3.png
    Greyscale

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Steward, Mills, and Dwork, as applied to claim 5, in view of Shiells (US 1,657,975).
Regarding claims 6 and 7, Steward discloses all of the instant invention as discussed above, and further provides that the urine exits the groove through the open neck end and into a drainage tube (col. 2, ln. 18-23), and thus does not show external threading and a removable bag. Attention is turned to Shiells which teaches a urine funnel (19) which has an open neck (18) having external threads (22) to which a bag (10) is attached.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the neck of Steward with external threads which engage with a bag as an equivalent means of collecting the urine for sampling or disposal. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Steward, Mills, and Dwork, as applied to claim 5, in view of Su (US 2015/0305917). 
Regarding claim 28, Steward as modified shows all of the instant invention as discussed above, but does not specify that the lip has a height of 5/8 to 3/4 inch.  Steward however does disclose that the device has a minimal profile (note: “shallow” col. 1, ln. 42), particularly at the front handle end, but is silent as to particular dimensions.  Attention is turned to Su which teaches that it is known to dimension a bed pan (10’) such that his very shallow in height, about one inch (para. [0039]). 
There is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a .
Claims 16, 24, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Steward, Mills, and Dwork, as applied to claim 5, in view of Moser (US 6,532,604). 
Regarding claims 16, the method including the steps of providing the device as claimed, including the elongated body, the handle and neck ends, the top surface, the groove extending from the top surface, the open neck end, the groove continuously widening, sloping downward, and including a downwardly extending lip circumferentially disposed around the groove, the handle end having a handle defined by the downwardly extending lip, and the further steps of positioning the groove under the urethra of a subject and in between the subject and the furniture surface (col. 2, ln. 8-9), and sequestering the urine that flows along the groove from the handle to the neck end (into 13) is performed during the normal use of the modified device of Steward as discussed above with respect to claim 5. 

Regarding claim 24, Steward shows that the body is integrally formed. Note in figure 2 which shows that the hatch marks are continuous and in the same orientation which indicate that the body is an unbroken whole.
Regarding claim 27, Steward shows that the lip of the device is rounded in profile at the handle end (see annotated figures above). 
Regarding claim 31, Steward also shows that the body comprises an equal width across the top surface along the groove (see in figure 1, from edge 17 to edge 18 the sides are straight and set forth an equal width as they extend along the groove)(see annotated figure above). 
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steward, Mills, Dwork, and Moser as applied to claim 16, in view of Shiells.
Regarding claims 17 - 19, Steward as modified shows all of the instant invention and method as discussed above, and further provides that the urine exits the groove through the open neck end and is sequestered into a drainage tube (col. 2, ln. 18-23), . 
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steward, Mills, Dwork, and Moser, as applied to claim 16, in view of Clarke (US 2,491,799).
Regarding claim 21, Steward as modified shows all of the instant invention and method as discussed above, but does not specifically provide that the subject is in a position with thighs in an abducted position. Attention is turned to Clarke which teaches a urine collection device (A) applied to a semi-reclined (fig. 3) patient with abducted thighs (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have the patient abduct their thighs, since this is a useful and comfortable posture for the toileting needs of bedridden patients.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Steward, Mills, Dwork, and Moser, as applied to claim 16, in view of Su (US 2015/0305917). 
Regarding claim 29, Steward as modified shows all of the instant method as discussed above, but does not specify that the lip has a height of 5/8 to 3/4 inch.  Steward however does disclose that the device has a minimal profile (note: “shallow” col. 1, ln. 42), particularly at the front handle end, but is silent as to particular dimensions.  Attention is turned to Su which teaches that it is known to dimension a bed pan (10’) such that his very shallow in height, about one inch (para. [0039]). 
There is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem. Therefore, one of ordinary skill in the art would expect the device of Steward as modified  to perform equally well as applicant' s. It would have been obvious to have modified a height of the lip of Steward to be dimensioned as claimed, in view of the teachings of Su in order to let the handle end of the bedpan be unobtrusive under a user. Such a modification is a mere design consideration which fails to patentably distinguish. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Response to Arguments
Applicant's arguments filed with respect to claims 5 and 16 have been fully considered but they are not persuasive. 
Applicant argues that Steward does not have a lip or a sloped bottom. The Examiner respectfully disagrees and refers applicant to the annotated figures above. Steward clearly shows a bottom sloped portion at 12 and a lip portion at 14. It is noted that applicant’s claims do not require that the entire bottom surface is sloped and does not require that the lip be shorter relative to the bottom external surface.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Because of the shallow profile of the device of Steward, it is considered ‘shaped to slide’ as claimed, MPEP 2114(I). 
Applicant argues that Steward does not show a handle formed from a downwardly extending lip. The Examiner respectfully disagrees. There is a downwardly extending lip 14 and flat top 11 with which a  user can engage their hand or hands in order to manipulate the bed pan. As to the foundation block 22, Steward discloses that the block is made from cellular resilient material such as foam (col. 1, ln. 62-63) and as such, it is compressible against the action of a user’s hands.  There is nothing in this structure which would preclude the front end (as noted in the annotated figure above) from being used as a handle. As to applicant’s argument that the handle must be formed from a curved lip, the Examiner notes that the claim recites that the lip of the device “is rounded in profile at the handle end.”  This does not require any particular curvature of the lip, and applicant is referred to the annotated drawing above for the Examiner’s interpretation. 
Applicant’s arguments with respect to Tooker have been considered, but are moot since the rejection no longer relies upon Tooker. 
Applicant argues that Moser does not easily facilitate continuous sliding of the device under a user who is reclined, semi-reclined, or seated owing to its flat bottom. The Examiner respectfully disagrees and notes that Moser is only used to teach the method step of  sliding a bedpan between the legs of and underneath a supine or reclined patent. No other element of the device of Moser is proposed in modification. Applicant’s attention is directed to figures 6, 8, and col. 4, ln. 33; col. 5, ln. 63-col. 6, ln. 12.  The Examiner further notes that the limitation “reclined, semi-reclined, or seated” is presented in the preamble and in the alternative, and the supine or reclined use of either Moser or Steward is considered to satisfy the limitation.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant does not substantively argue Sheills or Clarke beyond noting that they do not possess features for which they were not relied upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754